ORDER
PER CURIAM:
Kenneth D. Johnican appeals his conviction by a jury of robbery in the first degree, § 569.020 RSMo 1978, and armed criminal action. § 571.015 RSMo 1978. Finding Johnican a persistent offender, the court imposed sentences of 30 years on each count. The court failed to state whether the sentence for armed criminal action was concurrent or consecutive to the robbery sentence, but under § 558.026 RSMo 1984 Supp., such sentence runs concurrently with the robbery sentence. The court specified the sentences in this case are consecutive to sentence being served by Johnican at the time of the sentencing.
Judgment affirmed. Rule 30.25(b).